DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-9 and 28-30,  are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (U.S. 2018/0209890), hereinafter Case1 in view of Jones et al. (U.S. 2017/0278230) and Matsunobu et al. (U.S. 2012/0002034), hereinafter Matsunobu.

Regarding claim 1, Case1 discloses an inspection system for an air filter in a vehicle, comprising: 
	a receptacle defining a height extending along a first axis and an enclosed interior space (fig. 1, #10) configured to receive the air filter (fig. 1, #12); and 
	a light source positioned within the receptacle ([0030] and fig. 1, #40), the light source being configured to support the air filter such that the light source backlights the air filter to facilitate capture of an image of the air filter through the aperture in the upper wall of the receptacle ([0030]),
	the light source defining a length or a width extending along respective second axis that is greater than a corresponding axis second axis defined by the air filter (fig. 1, the surface being illuminated above #34 and #40).
	Case1 does not explicitly disclose directly illuminating the air filter.
	However, Jones teaches directly illuminating the air filter (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case1’s system with the missing limitations as taught by Jones to be able to inspect fuel filters while preventing harm to those performing the inspection (Jones [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as light source to yield a predictable result of being able to inspect fuel filters more safely.

Case1 does not explicitly disclose the light source defining a length and a width extending along respective second and third axes that are greater than a corresponding length and a corresponding width defined by the air filter.
However, Matsunobu teaches the light source defining a length and a width extending along respective second and third axes that are greater than a corresponding length and a corresponding width defined by the air filter (fig. 24).

As shown above, all of the limitations are known, they can be applied to a known device such as light source to yield a predictable result of obtaining a clear digital image of an object.
	
	Regarding claim 2, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 1, wherein the light source is configured as an LED light source (Jones [0031]). 		
The same motivation for claim 1 applies to claim 2.

Regarding claim 3, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 1, wherein the light source is variable in intensity (Jones [0038]).
The same motivation for claim 1 applies to claim 3.

Regarding claim 4, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 1, wherein the light source defines a cross- sectional surface area greater than a corresponding cross-sectional surface area defined by the air filter (Jones fig. 2, #208).
The same motivation for claim 1 applies to claim 4.

	Regarding claim 6, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 4, further including an intervening member positioned adjacent to the light source such that the intervening member is positionable between the light source and the air filter to separate the air filter from the light source (Case1 [0027] and fig. 1, #34 or Jones fig. 2, #208).
The same motivation for claim 1 applies to claim 5.

Regarding claim 8, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 6, wherein the intervening member and the light source are similar in shape and size (Jones fig. 2, #208 and #206)).
The same motivation for claim 1 applies to claim 8.

Regarding claim 9, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 8, wherein the intervening member defines an open interior region similar in shape and size to the air filter such that light passes from the light source, through the open interior region of the intervening member, and into the air filter (Case1 [0027]).

Regarding claim 28, Case1 in view of Jones and Matsunobu teaches an inspection system for an air filter in a vehicle, comprising: a receptacle defining an enclosed interior space configured to receive the air filter (Case1 fig. 1, #10); and a light source positioned within the receptacle (Case1 fig. 1, #40 and surrounding parts) to directly illuminate the air filter (Jones fig. 2, #208) such that the air filter and the light source are arranged along a Y-axis (Jones fig. 2, #208), the light source defining a cross-sectional surface area measured along an X-axis and a Z-axis greater than a corresponding cross-sectional surface area defined by the air filter (Matsunobu fig. 24, #15).
The same motivation for claim 1 applies to claim 28.

Regarding claim 29, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 28, wherein the light source defines a length and width greater than those defined by the air filter (Matsunobu fig. 24, #15).
The same motivation for claim 1 applies to claim 29.

Regarding claim 30, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 28, further including an intervening member positioned between the light source and the air filter such that the air filter is separated from the light source by the intervening member (Case1 fig. 1, #34 or Matsunobu fig. 24, #16), the intervening member defining an open interior region similar in shape and size to the air filter such that light passes from the light source, through the open interior region of the intervening member, and into the air filter (Case1 [0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Case1 in view of Jones and Matsunobu as applied to claim 6 above, and further in view of Meek et al. (U.S. 2003/0030745), hereinafter Meek.

	Regarding claim 7, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 6. Case1 does not explicitly disclose wherein the intervening member is configured as a neoprene sheet.
	However, Meek teaches, wherein the intervening member is configured as a neoprene sheet (Meek [0019] and fig. 1a, #13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Case1 in view of Jones and Matsunobu with the missing limitations as taught by Meek to prevent ingress of the encapsulant into the LEDs (Meek [0022]).
As shown above, all of the limitations are known, they can be applied to a known device such as light source to yield a predictable result of preventing ingress of the encapsulant into the LEDs.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Case1 in view of Jones and Matsunobu as applies to claim 1 above, and further in view of Case et al. (U.S. 2018/0128137), hereinafter Case2.

	Regarding claim 10, Case1 in view of Jones and Matsunobu teaches the inspection system of claim 1. Case1 does not explicitly disclose wherein the receptacle defines an overall height of at least 8".
	However, Case2 teaches, wherein the receptacle defines an overall height of at least 8" (Case2 [0099] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Case1 in view of Jones and Matsunobu with the missing limitations as taught by Case2 to be able to inspect and clean filters more efficiently (Case2[0101]).
As shown above, all of the limitations are known, they can be applied to a known device such as light source to yield a predictable result of being able to inspect and clean filters more efficiently.

Claims 21-22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Case1 in view of Matsunobu.

Regarding claim 21, Case1 in view of Matsunobu teaches an inspection system for an air filter in a vehicle, comprising: a receptacle defining an enclosed interior space configured to receive the air filter (Case1 fig. 1, #10); and a light source positioned within the receptacle such that the air filter and the light source are oriented along a vertical axis in relation to each other (Case1 fig. 1, #40 and surrounding parts or Jones fig. 2, #208 and surrounding parts), the light source defining a horizontal cross-sectional 
The same motivation for claim 1 applies to claim 21.

Regarding claim 22, Case1 in view of Matsunobu teaches the inspection system of claim 21, wherein the receptacle includes an upper wall defining an aperture (Case1 [0026] and fig. 1, #30) and the light source is positioned within the receptacle such that the light source backlights the air filter to facilitate capture of an image of the air filter through the aperture in the upper wall (Case1 [0030]).

Regarding claim 24, Case1 in view of Matsunobu teaches the inspection system of claim 21, wherein the light source defines a length and width greater than those defined by the air filter (Matsunobu fig. 24).	The same motivation for claim 1 applies to claim 24.

Regarding claim 27, Case1 in view of Matsunobu teaches the inspection system of claim 24, further including an intervening member positioned adjacent to the light source such that the intervening member is positionable between the light source and the air filter to separate the air filter from the light source (Case1 fig. 1, #34 or Matsunobu fig. 24, #16), the intervening member defining an open interior region similar in shape and size to the air filter such that light passes from the light source, through the open interior region of the intervening member, and into the air filter (Case1 [0027]).
The same motivation for claim 1 applies to claim 27.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Case1 in view Matsunobu as applies to claim 24 above, and further in view of Kim (U.S. 2004/0083895).

Regarding claim 26, Case1 in view of Matsunobu teaches the inspection system of claim 24. Case1 does not explicitly disclose wherein the light source is configured for direct contact with the air filter such that the air filter is supported by the light source upon positioning of the air filter within the receptacle.
However, Kim teaches, wherein the light source is configured for direct contact with the air filter such that the air filter is supported by the light source upon positioning of the air filter within the receptacle (Kim fig. 1, #20) Case1, portion below fig. 1, #12 or Jones portion below fig. 1, #106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Case1 in view of Matsunobu with the missing limitations as taught by Kim to allow a driver to check proper exchange time of the filter (Kim [0001] and Abstract).
As shown above, all of the limitations are known, they can be applied to a known device such as light source to yield a predictable result of obtaining a clear digital image of an object.

Response to Arguments
Applicant's arguments filed 8/16/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-7 of the Applicant’s Response, the Applicant argues that Matsunobu is non-analogous art.
	The Examiner respectfully disagrees. In response to applicant's argument that Matsunobu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	In this case, while the preamble of the Applicant’s claim states “An inspection system for an air filter”, the body of the Applicant’s claim also comprises a method and structure for object illumination. Case1 discloses a method and structure for illuminating an air filter (i.e. an object). Jones (fig. 2) and Matsunobu (fig. 24) teach different methods of illumination. Case1 even states that the invention is not limited to the presented embodiments, that “the embodiments are permissive rather than mandatory and illustrative rather than exhaustive” ([0017]). As a result, it would be obvious to use different methods of illumination to an illuminate an air filter. Therefore, the combination of Case1, Jones and Matsunobu teaches the limitations of independent claim 1.

On pgs. 7-8 of the Applicant’s Response, the Applicant argues that the method of illumination in Case1 teaches away from Jones or would change the principle of operation of Jones.
	The Examiner respectfully disagrees. Case1 does not state that this is only method of illumination as discussed above ([0017]). Both references teach structures and methods for illuminating an air filter (Case1 fig. 1 and Jones fig. 2). Therefore, the combination of Case1 and Jones teaches the direct illumination limitation of claim 1.

On pg. 8 of the Applicant’s Response, the Applicant argues that the dimensions of the backlight in Matsunobu are not disclosed.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of the current claim language, the argued claim language regarding the backlight only requires a backlight with greater dimensions in the length and width than the air filter (i.e. an object being illuminated and imaged). As currently written, in regard to the light source limitation, the Applicant essentially claims a light source larger in terms of length and .

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was stated on pgs. 3-4 of the Non-Final Rejection dated 6/25/21.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gargano et al. (U.S. 2007/0132988) discloses a filter inspection device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482